          Case 3:20-cv-02731-VC Document 740 Filed 10/09/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,            ) CASE NO. 3:20-cv-02731-VC
                                                )
        Plaintiffs,                             ) FEDERAL DEFENDANTS’ NOTICE OF
                                                ) DETENTION AND REMOVAL
   v.                                           )
                                                )
DAVID JENNINGS, et al.,                         )
                                                )
        Defendants.                             )
                                                )


        Pursuant to the Revised Standard Conditions of Release, ECF No. 543, Federal Defendants

hereby notify the Court and Plaintiffs that released class member Juan Carlos Soto Trejo was briefly

detained on September 28, 2020, and removed that same day. Mr. Soto Trejo was subject to a final

order of removal upon the Ninth Circuit dismissing his petition for review on May 21, 2020, issuing its

mandate lifting the stay of removal on July 16, 2020, and denying his motion to recall the mandate on

September 1, 2020. Soto-Trejo v. Barr, No. 19-71068, Dkt. No. 21 (9th Cir. September 1, 2020).
        Defendants apologize to the Court and Plaintiffs for this belated notice. Although ICE

Enforcement and Removal Operations (ERO) is aware of the need to notify government counsel of the

FEDERAL DEFENDANTS’ NOTICE OF DETENTION AND REMOVAL
No. 3:20-cv-02731-VC                    1
         Case 3:20-cv-02731-VC Document 740 Filed 10/09/20 Page 2 of 2




re-detention and removal of any released class members, it inadvertently failed to do so in this case and

has been reminded of the obligation.


DATED: October 9, 2020                               Respectfully submitted,
                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     /s/ Wendy M. Garbers
                                                     WENDY M. GARBERS
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ NOTICE OF DETENTION AND REMOVAL
No. 3:20-cv-02731-VC                    2
